Title: To James Madison from Simon Schyder, 21 July 1816
From: Schyder, Simon
To: Madison, James



Zur,
Filrdelfe Jooli 21. 1816

Your eggzelenzi will be plezed to reggolegt that the bond you give me when you was in the Vederal citae in 1804, is begome due the 29th. of this month, (umhount 20551 tullurs)  Your eggzelenzy Most obt. Survt.

Simon Schyder


Tresserer of Pennshylfania


P. S.  I shall sturt vur Shelins Krofe Selinsgrove in eine wike.  You weel pleze deruct to Shelin’s Grofe, Penashyl Fania.

